Order issued November.€      ,   2012




                                              In The
                                Qtnurt uf ppiab
                       3iift1i iztrict iif Lxaa at 3aUaa
                                        No. 05-11-00682-CR

                                 FRANK VASQUEZ, Appellant

                                                V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 7
                                 Dallas County, Texas
                         Trial Court Cause No. F1i-33493-Y

                                            ORDER
                         Before Justices Moseley, Francis, and Lang

       Based on the Court’s opinion of this date, we GRANT the March 5, 2012 motion of

Adrienne A. Dunn for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Adrienne A. Dunn as counsel of record for appellant.        We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Frank Vasquez, Bookin No. 11005751, Dallas County Jail Unit, P.O. Box 660334, Dallas, Texas,

75266-0334.




                                                     DOUGLAS S LANG
                                                     JUSTICE